Citation Nr: 1112001	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for eczema (claimed as a rash of the hands, face, and feet).

4.  Entitlement to service connection for left hand paresthesias (also claimed as carpal tunnel syndrome).

5.  Entitlement to service connection for right hand paresthesias (also claimed as carpal tunnel syndrome).

6.  Entitlement to service connection for left hip pain.

7.  Entitlement to service connection for left lower extremity shin splints/stress fractures.

8.  Entitlement to service connection for right lower extremity shin splints/stress fractures.

9.  Entitlement to service connection for fracture of the fifth metatarsal of the right foot.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant served on active duty for training from February 1990 to July 1990, with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied the claims. 

The issues of service connection for eczema, left hip disability, for left and right lower extremity shin splints/stress fractures, fracture of the right fifth metatarsal, tinnitus, and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Paresthesias in the left or right hands were not shown during service or for many years thereafter, nor has such disorder been shown during the course of the claim. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left hand paresthesia (claimed as carpal tunnel syndrome) have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for establishing service connection for left hand paresthesia (claimed as carpal tunnel syndrome) have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA preadjudication notice in letters issued in February, May, and September 2006.  In those letters, the RO advised the appellant what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The RO also advised the appellant as to how VA determines disability ratings and effective dates and the type of evidence to establish such.  The case was last adjudicated in June 2008.

With respect to the issues that the Board presently is deciding, VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records and post-service medical records.  The Board acknowledges that the appellant has not been provided a VA examination relevant to his claim for bilateral upper extremity paresthesia.  However, there is no evidence of such disorder in service.  Moreover, the only complaint of numbness in the hands was made in April 2003.  No subsequent complaints were made, and physical examination in January 2006 noted normal neurological examination and normal extremities.  Accordingly, as there is no evidence of the claimed disorder in service or currently, and no competent and credible evidence suggesting the complaints in 2003 were related to service, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by submitting evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Left and Right Hand Paresthesia

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The appellant claimed service connection for bilateral carpal tunnel syndrome, stating in his application that such developed from the constant typing from his job duties in service as a communications officer.  The appellant's DD Form 214 for his period of active duty for training noted he performed such duties for a period of one month.  

Service treatment records are negative for complaints or treatment for any hand or wrist complaints, including numbness.  At separation from active service in July 1990, he did not report any history of hand problems, and the examiner did not find any musculoskeletal or neurological abnormalities.  There was no history or finding or musculoskeletal or neurological abnormality when the appellant was examined in November 1993 for the Post Office or in December 1993 for reserve service.  It was noted that he weight lifted for exercise.  In a September 1994 entry it was noted that he played racquetball 3 times per week for 3 to 4 hours.

In private medical treatment in April 2003, the appellant reported having occasional numbness and tingling in his hands.  He stated that the hand symptoms began before an April 2003 motor vehicle accident.  He related plans to see a worker's compensation doctor regarding the symptoms in the hands.  The assessment was paresthesias of the hands.  There were no further complaints noted in the private treatment records.  A January 2006 private examination, conducted a few days after he filed his claim for service connection, revealed complaints concerning several of his claimed conditions, but made no mention of carpal tunnel syndrome or complaints concerning the hands.  A March 2006 physical examination by the same provider noted normal extremities and normal neurological evaluation. 

In this case, there are no complaints related to the Veteran's hands or carpal tunnel syndrome noted in service or for 13 years thereafter.  In addition, there was only one complaint concerning this claimed disorder made in April 2003, with no subsequent complaints or findings noted in the record.  Other than his application which simply claimed service connection due to typing in service, the appellant has not indicated that he currently suffers from the claimed disorder, nor did he respond to requests for information concerning treatment, other than the private treatment records already in the claims file.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  


As the records reveals no complaints of carpal tunnel syndrome or similar disorder in service or contemporaneous in time to the filing of his claim in 2006, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for left hand paresthesia (claimed as carpal tunnel syndrome) is denied.

Entitlement to service connection for right hand paresthesia (claimed as carpal tunnel syndrome) is denied.


REMAND

The appellant is seeking service connection for claimed eczema affecting his hands, face, and feet as well as for pseudofolliculitis barbae.  During his active service in 1990, he received treatment for several skin conditions including pseudofolliculitis barbae, tinea pedis, contact dermatitis on his feet, and findings on his back and arms characterized as tinea versicolor and/or eczema.  Post service treatment records reveal complaints concerning pseudofolliculitis barbae and palmar psoriasis.  Accordingly, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4).


During his service in 1990, the appellant sought treatment for left hip pain.  Treating clinicians provided impressions of muscle strain and groin strain.  The appellant also reported left hip pain after service, in 2006.  An x-ray was to be taken, but the results were not reported.  The appellant essentially contends that current left hip condition began during service in 1990, or developed as a result of a limp caused by a fracture in the right foot.  As left hip symptoms were noted during and after service, the Board will remand the issue for a VA orthopedic examination to address whether the Veteran has a current left hip disability and if so, whether such is related to service.  

The appellant received treatment during his 1990 service for pain in both shins.  Clinicians provided impressions of shin splints and stress fractures.  X-ray evidence of healed stress fractures soon after the beginning of service suggests that some stress fractures may have existed before the appellant's service.  The appellant reported having been casted several years before service for a right leg stress fracture.  Private treatment records dated in 2006 note current complaints of bilateral shin pain since he began jogging again.  The evidence leaves questions as to whether the shin pain during service was due to a disorder that existed before service, and whether any preexisting disorders were aggravated in service.  The Board will remand the left and right lower leg issues for a VA medical examination and file review with opinions addressing the relevant questions.

The appellant is seeking service connection for right foot disability due to injury, with fracture of the fifth metatarsal, during his 1990 service.  Service treatment records reflect that in June 1990, x-rays revealed an incomplete proximal transverse fracture of the right fifth metatarsal.  The foot was placed in a short walking cast.  After service, in 2006, the appellant reported that in 1999 or 2000 he sustained reinjury of his right foot, and underwent surgical repair, including the placement of screws, reportedly by Dr. Pollock at Orthopedic Specialists of the Carolinas.  The Board will remand this issue to seek records of the treatment of the post-service injury, and for a VA examination.


The appellant essentially contends that he has intermittent tinnitus due to using head phones as a communications operator during service.  The Veteran's DD Form 214 indicates he performed this duty for a period of one month.  Medical records from the appellant's active duty and reserve service are silent for reports of tinnitus or any other complaints regarding the ears.  In medical histories completed in January 1990, July 1990, and December 1993, the appellant checked "no" for any history of ear trouble.  On audiological testing performed in January 1990 and February 1990, the appellant's hearing was within normal limits.

In a private primary care visit in January 2006, shortly after filing his claim, the appellant reported that he worked in communications in his Marine Corps service ten to fifteen years earlier.  He stated that he experienced intermittent tinnitus at that time and had continued to experience it intermittently since then.  He related that the tinnitus episodes lasted about a minute each.  The treating physician reported that a Weber test referred slightly toward the right, but that the results of a Rinne test were normal.  The Board finds that a VA examination is necessary to address this claim.

Accordingly, the case is REMANDED for the following action:


1.  Ask the appellant to provide the names and addresses of all medical care providers who treated him for any skin disorder, tinnitus, left hip problems, shin splints, and his right foot fracture since July 1990.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, the appellant should be specifically asked to complete a release form for Dr. Pollock at Orthopedic Specialists of the Carolinas to obtain all records from that physician to include for his right foot surgery, as well as for Forsyth Family Practice to obtain records dating since March 2006.

2.  After the above has been completed to the extent possible and available records associated with the claims file, schedule the appellant for a VA dermatology examination to address the current nature of the Veteran's skin disorders and to obtain an opinion as to whether any skin disorders identified are related to his active service in 1990.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  After examining the appellant and reviewing the claims file, the examiner should provide diagnoses for all current skin disorders.  For each current skin disorder, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current disorder is a continuation of, a recurrence of, otherwise causally related to, or unrelated to a skin disorder that was noted during the appellant's service in 1990.  The examiner should explain the reasoning behind each stated opinion.

3.  After the development requested in #1 above has been completed to the extent possible and available records associated with the claims file, schedule the appellant for a VA orthopedic examination to whether the appellant has a current left hip disability, and to obtain an opinion as to whether any current diagnosed left hip disability, bilateral shin splint/stress fracture disorder, and right fifth metatarsal fracture are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  After examining the appellant and reviewing the claims file, the examiner should provide responses to the following questions to include the reasoning behind each stated opinion.

a. With respect to the left hip issue, the examiner should indicate whether the appellant suffers from a diagnosed left hip condition.  If so, the examiner should then express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left hip is causally related to injury, disease, or other events during the appellant's service in 1990, including the complaint of muscle strain in service.

b. With respect to the issues of left and right lower leg shin splints/stress fracture, the examiner should provide opinions, for each leg, as to whether the appellant had shin splints or any stress fracture before entering service in February 1990.  If so, the examiner should provide an opinion as to whether there was a permanent worsening of the underlying disorder beyond normal progression during the February 1990 to July 1990 service.  The examiner should also provide an opinion as to whether any current shin splint/stress fracture disability is a continuation of the complaints during service or otherwise related to service. 

c. With respect to the right fifth metatarsal fracture, the examiner should provide an opinion as to whether any current disability in the right fifth metatarsal is at least as likely as not (50 percent or greater probability) related to the fracture in service, or whether the current complaints are more likely related to the post-service injury which required surgery.

4.  After the above has been completed to the extent possible and available records associated with the claims file, schedule the appellant for a VA ear examination to address the current nature of the appellant's claimed tinnitus and to obtain an opinion as to whether such disorder is possibly related to his active service in 1990.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  After examining the appellant and reviewing the claims file, the examiner should provide an opinion as to whether the appellant's reported tinnitus is at least as likely as not (50 percent or greater probability) related to the appellant's use of head phones in service for a period of one month as a communications operator in 1990.  The examiner should explain the reasoning behind the stated opinion.

5.  After completion of the above, review the expanded record and determine if the appellant's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


